Mr. Justice McBride delivered the opinion of the court. 3. Workmen’s Compensation Act—when certificate as to filed notice of employer’s election not to come under is sufficient. A certificate by the secretary of the Industrial Board as to a notice filed with said board of an employer’s election under the Workmen’s Compensation Act, which describes said secretary as custodian and keeper of the files, records and documents of said board but does not specifically state he was custodian and keeper thereof, is a sufficient comnliance with section 16, ch. 51 of the Statutes (J. & A. If 5533), requiring a statement in any such certificate that the officer is the keeper of such files, etc. 4. Evidence, § 125*—when witness may testify as to contents of posted notice. A witness is not prohibited from testifying as to the contents of a notice that has been posted, especially where it has become dimmed and destroyed.